DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: please insert the WIPO patent publication number and publication date after the application number cited in the first paragraph of the Specification.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the valve network being fluidly connecting the mixing container” is grammatically improper.  Examiner suggests removing “being”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “single mixing line” is missing an article such as “a”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “the second of the concentrate containers” should be rewritten as “the second of the at least two concentrate containers” for consistency type purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15-20 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “a system for preparing dialysis treatment fluid” but the body of the claim does not demonstrate structurally or functionally how this “system” ends up preparing any dialysis treatment fluid.  There is no mention of dialysis treatment fluid generated or prepared in Claim 1, making it unclear how the recited/claimed components/limitations can carry out or perform the function described in the preamble of the claim of “preparing dialysis treatment fluid”.  Thus, the claim is indefinite.
Claim 1 recites the limitation “fluid circuit” on line 3.  It is not clear which “fluid circuit” this limitation is, since there are two different “fluid circuit” limitations recited on the previous line.  Examiner interprets it to be the “pre-connected fluid circuit”.
Claim 1 recites the limitation “the fluid circuit” on line 4.  It is not clear which “fluid circuit” this limitation is, since there are two different “fluid circuit” limitations recited on lines 2-3.  Examiner interprets it to be the “integrally interconnected fluid circuit”.
Claim 1 recites the limitation “the fluid inlet” on line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the sterile filter”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the fluid circuit” on line 3.  It is not clear which “fluid circuit” this limitation is, since there are two different “fluid circuit” limitations recited on lines 2-3 of Claim 1.  Examiner interprets it to be the “integrally interconnected fluid circuit”.
Claim 16 recites the limitation “the sterile filter”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the fluid circuit” on line 3 and 5.  It is not clear which “fluid circuit” this limitation is, since there are two different “fluid circuit” limitations recited on lines 2-3 of Claim 1.  Examiner interprets it to be the “integrally interconnected fluid circuit”.
Claim 17 recites the limitation “the at least two concentrates” on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “fluid” on line 4.  It is not clear if this “fluid” is the same limitation as “fluid” on line 3 of the claim, or if it is a different limitation.  Examiner interprets to be the same.
Claim 18 recites the limitation “the pump” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “fluid” on line 4.  It is not clear if this “fluid” is the same limitation as “fluid” on line 3 of the claim, or if it is a different limitation.  Examiner interprets to be the same.
Claim 19 recites the limitation “the pump” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the fluid circuit” on line 1.  It is not clear which “fluid circuit” this limitation is, since there are two different “fluid circuit” limitations recited on lines 2-3 of Claim 1.  Examiner interprets it to be the “integrally interconnected fluid circuit”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9, 10 & 12-18  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burbank et al., (“Burbank”, US 2015/0005699).
Claims 1, 3-5, 7, 9, 10 & 12-18 are directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claims 1, 3-5, 7, 9, 10 & 12-18, Burbank discloses a system for preparing dialysis treatment fluid, (See Abstract), comprising: 
an integrally interconnected fluid circuit including a mixing container with a pre-connected fluid circuit, (Management Set 900A with Batch Container 908 with pre-connected/permanently connected Line 917, See Figure 8A, and See paragraphs [0109] & [0111]), the mixing container and fluid circuit being sealed from an external environment, (Batch Container 908 with pre-connected/permanently connected Line 917, See Figure 8A, and See paragraph [0111]); 
the fluid circuit including a valve network that having junctions and valve portions that mechanically interface with valve actuators to define selectable flow paths in the valve network, (Valve Actuator Regions 929-935 of Manifold 911, See Figure 8A, See paragraph [0115]); 
the valve network further including a pumping portion, (Pump Line 944, See Figure 8A, and See paragraph [0114]), and a fluid inlet line with a connector for connection to a fluid source, (Water Inlet Line 919 with Connections further upstream, See Figures 8A & 9, and See paragraph [0120]), the fluid inlet line being fluidly connected to the mixing container by the pumping portion, (Line 919, Pump Line 944, Batch Container 908 employing any of Valve Actuator Regions 929-935, See Figure 8A, and See paragraphs [0111], [0114], [0115]); 
the valve network being fluidly connecting the mixing container to the fluid inlet, (Line 919, Pump Line 944, Batch Container 908 employing any of Valve Actuator Regions 929-935, See Figure 8A, and See paragraphs [0111], [0114], [0115]); 
the fluid inlet line having at least one in-line sterilizing filter including one of a pair of spaced sterilizing filters and a testable filter with an air-line, (See Figure 8A & 9, with Sterilization Ultrafilters 958, or Sterile Filter 939 on Line 919, See paragraphs [0120] & [0125]; or See paragraph [0119], Burbank).
Additional Disclosures Included:
Claim 3: The system of claim 1, wherein the valve portions include tube segments that are flexible to permit closure by clamps, (See Figures 8B/C, See paragraph [0117] or [0165]).
Claim 4: The system of claim 3, further comprising a manifold connected to the valve network and defining at least some of said junctions, the manifold having integrated pressure sensors, (Manifold Module 911 with Sensors 936 and Pressure Transducers 924/925, See Figures 9 & 10, See paragraphs [0114] & [0115]).
Claim 5: The system of claim 4, wherein the manifold supports the pumping portion between the pressure sensors, (Pump Tubing Segment 944 between Pressure Transducers 924/925, See Figure 9, See paragraphs [0114]).
Claim 7: The system of claim 5 wherein the manifold has connectors for said air-line, (Line 919 connected via line to Air Chamber 948 to Manifold 911, See Figure 9, See paragraphs [0119] & [0127]).
Claim 9: The system of claim 4, wherein the mixing container has two mixing container lines, (Batch Container 908 with Lines 916 & 917, See Figure 8A, See paragraph [0111]).
Claim 10: The system of claim 4, wherein the mixing container has single mixing container line, (See paragraph [0087]).
Claim 12: The system of claim 1, wherein the fluid inlet is connected to at least two concentrate containers, (Electrolyte and Osmotic Agent Containers 908 & 910, See with Line 919 from “A”, See Figure 8A, and See paragraph [0111]), the concentrate containers having a capacity sufficient to store enough concentrate to perform multiple peritoneal dialysis treatments, where each treatment includes multiple fill/drain cycles, (See paragraph [0155]).
Claim 13: The system of claim 12, wherein the fluid inlet is connected to a water source, (Product Water Line 919 connected further upstream to Water Source via Purifying System 901, See Figure 9, and See paragraphs [0118] & [0120]).
Claim 14: The system of claim 13, wherein a first of the at least two concentrate containers contains an osmotic agent and the second of the concentrate containers containing electrolytes, (Electrolyte and Osmotic Agent Containers 908 & 910, See Figure 8A, and See paragraph [0111]).
Claim 15: The system of claim 1, further comprising a peritoneal dialysis admixer / cycler with a controller connected to control valve actuators arranged to engage the valve portions and a pumping actuator arranged to receive the pumping portion when the fluid circuit is attached thereto, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]).
Claim 16: The system of claim 15, wherein the controller is of a programmable type that stores a program to automatically perform a pressure test of the sterile filter filling the mixing container with a fluid, (Controller 907 with Sterilization Ultrafilters 958, or Sterile Filter 939 on Line 919, See paragraphs [0119], [0120] & [0125]; and See paragraphs [0261]-[0264]).
Claim 17: The system of claim 12, further comprising a peritoneal dialysis admixer / cycler with a controller connected to control valve actuators arranged to engage the valve portions and a pumping actuator arranged to receive the pumping portion when the fluid circuit is attached thereto, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]), wherein the controller is of a programmable type that stores a program to automatically detect the replacement of said fluid circuit and responsively thereto, to determine whether a remaining quantity of the at least two concentrates is sufficient to mix sufficient peritoneal dialysis fluid for a treatment, (See paragraph [0094], [0130], [0132] & [0263]).
Claim 18: The system of claim 9, further comprising a peritoneal dialysis admixer / cycler with a controller that controls a pumping actuator in engagement with the pumping portion, the controller controlling the pumping actuator, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]), to mix fluid in said mixing container by continuously circulating fluid with the pump through the valve network and the mixing container through said mixing container lines, (See paragraphs [0119], [0153]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Kreischer et al., (“Kreischer”, US 2013/0072895).
Claims 2 & 8 are directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claims 2 & 8, Burbank discloses the system of claim 1, but does not explicitly disclose wherein the mixing container is principally of polymeric sheet material.
Kreischer discloses a system for dialysis, (See paragraph [0001], Kreischer), wherein the mixing container is principally of polymeric sheet material, (See paragraph [0035], Kreischer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Burbank by incorporating 
wherein the mixing container is principally of polymeric sheet material 
as in Kreischer in order to provide “a bag [that] should be capable of housing large volumes of fluids and being sufficiently elastically extensible” and that “satisfy a series of desired requirements” such as “a suitability of the film material as medical film; a high flexibility…a high extensibility…an elastic extension behavior…a plastic deformability, in order to be sufficiently thermoformable to form pockets; a heat sterilizability…a mechanical stability; a small blocking tendency…and a good welding behavior”, (See paragraph [0017], Kreischer).
Additional Disclosures Included:
Claim 8: The system of claim 2 wherein the sterile filter is a testable sterile filter with an air pressure line, (Line 919 and Sterile Filter 939 connected to Air Chamber 948, See Figure 9 & 10, See paragraphs [0119] & [0127], Burbank), the air pressure line being connected to an air pump, (Pump 917 connected via Line 919, See Figure 9, See paragraph [0119], Burbank).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Jones et al., (“Jones”, US 2014/0263063).
Claim 6 is directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claim 6, Burbank discloses the system of claim 5 wherein the pumping portion is a tube supported at opposite ends thereof by the manifold, (Pump Tubing Segment 944 between Pressure Transducers 924/925 and connected at either end to Manifold 911, See Figure 9, See paragraphs [0114]).
Burbank does not disclose wherein the pumping portion is a straight tube.
Jones discloses a system, (See Abstract, Jones), wherein a pumping portion is a straight tube, (See paragraph [0287], Jones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Burbank by incorporating
wherein a pumping portion is a straight tube
as in Jones in order to provide “a greater flow area” and “can ensure that a significant volume…of the medical fluid entering the cartridge is allowed to pass through at a high flow rate” and “the straightness of the…passageway…can help to ensure that the medical fluid passes through the cartridge without damage to the medical fluid” and “without placing excessive burden on the medical fluid pump”, (See paragraph [0287], Jones). 
Claims 11 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Friederichs et al., (“Friederichs”, WO 2016049542).
Claims 11 & 19 are directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claim 11, Burbank discloses the system of claim 4, but does not disclose wherein the valve network is connected to an accumulator that is connected by the pumping portion to the mixing container.
Friederichs discloses a system, (See Abstract and paragraph [0002], Friederichs), wherein the valve network is connected to an accumulator that is connected by the pumping portion to the mixing container, (Accumulator 164, Pump 158 or 159, Actuator Portions 167/175, See paragraphs [0065] & [0066], Friederichs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Burbank by incorporating 
wherein the valve network is connected to an accumulator that is connected by the pumping portion to the mixing container 
as in Friederichs because “it may be desired to operate the one or more pumps…at a more constant or slowly-varying rate” in order to obtain “more accurate proportioning of water and medicament concentrate in in-line medicament proportioning systems”, (See paragraph [0065], Friederichs).
Regarding Claim 19, Burbank discloses the system of claim 10, further comprising a peritoneal dialysis admixer / cycler with a controller that controls a pumping actuator in engagement with the pumping portion, the controller controlling the pumping actuator, (PD Cycler Module 949 with Controller 907 controlling Valve Actuator Regions 929-935 and Pump 944, See Figure 8A/9, See Abstract and See paragraphs [0110], [0114] & [0115]).
Burbank does not explicitly disclose mixing fluid in said mixing container by intermittently exchanging fluid with the pump or an accumulator connected to the valve network.
Friederichs discloses a system, (See Abstract and paragraph [0002], Friederichs), for mixing fluid in said mixing container by intermittently exchanging fluid with the pump or an accumulator connected to the valve network, (Accumulator 164, Pump 158 or 159, Actuator Portions 167/175, See paragraphs [0065] & [0066], Friederichs).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to have modified the system of Burbank by incorporating 
mixing fluid in said mixing container by intermittently exchanging fluid with the pump or an accumulator connected to the valve network
as in Friederichs because “it may be desired to operate the one or more pumps…at a more constant or slowly-varying rate” in order to obtain “more accurate proportioning of water and medicament concentrate in in-line medicament proportioning systems”, (See paragraph [0065], Friederichs).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank.
Claim 20 is directed to a system for preparing dialysis treatment fluid, an apparatus or device type invention group.
Regarding Claim 20, Burbank discloses the system of claim 1, in a first embodiment, (See rejection of Claim 1 above), but does not disclose wherein the fluid circuit has a double connector carrying the fluid inlet line and a drain line, the drain line being connected to the valve network, the double connector having a frame that exposes the fluid inlet and drain lines on opposing sides thereof.
Another embodiment of Burbank discloses wherein the fluid circuit has a double connector carrying the fluid inlet line and a drain line, (Double Tube 332 with Fill/Drain Line Portion 332A and Peritoneal Catheter 322, See Figure 3B, See paragraph [0064]), the drain line being connected to the valve network, (Catheter 322 connecting to Fluid Circuit, See Figure 3B, See paragraph [0064] & [0065]), the double connector having a frame that exposes the fluid inlet and drain lines on opposing sides thereof, (Tube 332 has shape with Portion 332A versus Catheter 322 on opposing sides, See Figure 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of the first embodiment of Burbank by incorporating 
wherein the fluid circuit has a double connector carrying the fluid inlet line and a drain line the drain line being connected to the valve network the double connector having a frame that exposes the fluid inlet and drain lines on opposing sides thereof 
as in another embodiment of Burbank so that “the pressures at each end of the fill/drain line may be determined by a controller that operates the cycler at all times…and applied as continuous input signals to the controller during fill and drain operations”, (See paragraph [0065], Burbank), which can be “used to allow the capture and storage of vital signs, detection of flow restrictions and kinks in the fill/drain line…and allow the regulation of flow rate while managing the pressure within the peritoneum”, (See paragraph [0062], Burbank).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779